DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
STATUS OF CLAIMS
Claims 1–9 are pending in this application.
Claims 1–9 are amended.  
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 20, 2022.
In view of amendments filed on January 20, 2022 to the title, the objection to the specification is withdrawn. 
In view of the new claim amendments and applicant argument [Remarks] filed on January 20, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
Applicant’s Reply (January 20, 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Arguments/Remarks with respect to independent claims 1, 8 and 9 have been Lee at al. (2012/0293553)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2012/0131495 A1 Goossens et al. (hereinafter referred to as “Goossens”) in view of US Patent Application Publication 2012/0293553 A1 Lee et al. (hereinafter referred to as “Lee”).
Claims 5–7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2012/0131495 A1 Goossens et al. (hereinafter referred to as “Goossens”) in view US Patent Application Publication 2012/0293553 A1 Lee et al. (hereinafter referred to as “Lee”) as applied to claim 2 above, and further in view of US Patent Application Publication 2006/0220986 A1 Takabe et al. (hereinafter referred to as “Takabe”). 
Note that “Takabe” is provided by Applicant in the March 01, 2021 Information Disclosure Statement (IDS).
With respect to claim 1, Goossens discloses a display device (Fig. 9 – the architecture shown is for a mobile device (e.g., smart phone, electronic tablet, game device, etc.) and touch screen 946)) for displaying an image on a screen (Fig. 1A to Fig. 1E – wherein the electronic apparatus that displays images), the display device comprising: 
a display magnification of the image (¶ [0098]; wherein the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height), 
wherein assuming that a length of the image in a first direction of the screen is Y, and a length of the image in a second direction intersecting the first direction is X, the processor is configured to gradually change a length ratio being X/Y in accordance with the display magnification (¶ [0089, 0090 and 0098]; Fig. 1B and Fig. 1C; wherein he three-dimensional desktop 132 includes a three-dimensional desktop space 134, instead of a two-dimensional desktop plane 102. The three dimensional browsable parade 124 includes graphical objects, each graphical object (e.g., windows 136, 138, 140, and 142) representing a corresponding open window existing in the desktop environment. Although the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window) […] the three-dimensional desktop space 134 can include a common ground plane on which each open window can stand. The common ground plane can extend horizontally across and into the three-dimensional desktop space 134. The common ground plane can provide a common baseline for neatly organizing the open windows in the three-dimensional space 134. The series of locations (e.g., primary location 118, and secondary locations 120a-b and 122) that the browsable parade of open windows advances through can be a curved path coming toward the front of the screen from the left, and after passing the center of the screen, the curved path can recede toward the back of the screen to the right […] the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height. In some implementations, the user is allowed to specify a preferred window size for the open window occupying the designated primary location (e.g., primary location 118). The enlarged size of the open window in the primary location can allow the user to view the content and user interface elements of the open window with ease, so that the user can interact with the open window without strain).
However, Goossens fails to explicitly disclose magnification of the image in at least three stages in response to a zooming operation for zooming an area of the screen that includes the image, and obtain a size of the image after the zooming operation, and gradually change a length ratio being X/Y in 
Lee, working in the same field of endeavor, recognizes this problem and teaches magnification of the image in at least three stages in response to a zooming operation for zooming an area of the screen that includes the image (¶ [0074 – 0075]; Fig. 12A to Fig. 12C; wherein magnification of the image in at least three stages of zooming operation and based on the zooming operation changing the length of the image in X and Y direction), and
obtain a size of the image after the zooming operation (¶ [0058]; wherein if the width of the page is longer than the length of the page when the page is maximally enlarged, the coordinate presentation method opposite to the above case is used. If the page is displayed according to the entire screen without considering the aspect ratio of the original page and further discussed in ¶ [0066] with Fig. 10A to Fig. 10D; wherein If two touch points are moved at different velocities in one page, a screen is output while the page is enlarged or reduced and the left and right pages and the upper and lower information layers are increased or decreased. Referring to FIG. 10A, two touch points are selected in one page. Referring to FIG. 10B, two touch points are moved by different sizes in different directions. The size of the page, the sizes of the left and right pages, and the sizes of the upper and lower information display layers are changed according to the movement of the touch points), and 
gradually change a length ratio being X/Y in accordance with the display magnification during the zooming operation and configured to display the image with the length ratio based on the size of the image after the zooming operation (¶ [0074]; Fig. 12A to 12C; wherein a screen output method upon touch of two points of individual pages according to an embodiment of the present invention. If two points of different pages are touched, the sizes of the pages interposed between both pages are equally divided and output on the screen. Referring to FIG. 12C, it is assumed that an n-th page and an m-th page are simultaneously touched. A distance between two pages may be defined as G=x1(m)-x2(n). If the number of pages between the n-th page and the m-th page is Num, (x2(n+i)', y2(n+1)')=(x2(n+1)+iG/num, y2(n+1)) is obtained and i may be increased from 1 to m-n-1. The pages interposed between the n-th page and the m-th page may be output as pages having the same width G) 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Goossens to magnification of the image in at least three stages in response to a zooming operation for zooming an area of the screen that includes the image, and obtain a size of the image after the zooming operation, and gradually change a length ratio (see at least, Lee ¶ [0076 and 0077]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Goossens discloses wherein the processor displays a plurality of the images side by side in the second direction (¶ [0090]; Fig. 1B – wherein the common ground plane can extend horizontally across and into the three-dimensional desktop space 134. The common ground plane can provide a common baseline for neatly organizing the open windows in the three-dimensional space 134. The series of locations (e.g., primary location 118, and secondary locations 120a-b and 122) that the browsable parade of open windows advances through can be a curved path coming toward the front of the screen from the left, and after passing the center of the screen, the curved path can recede toward the back of the screen to the right), and compared with the length ratio when a first (¶ [0094]; wherein the spacing between adjacent windows in the secondary locations can be enlarged or shrunken to adjust the amount of obscuration that is occurring between the adjacent windows. For example, when the spacing between adjacent secondary locations is increased, the amount of obscuration by an adjacent window can be decreased. In some implementations, the spacing is automatically adjusted depending on the number of open windows that are displayed on the desktop), the processor increases the length ratio when a second one of the display magnification being higher than the first one of the display magnification is specified (¶ [0098 and 0099]; wherein the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height. In some implementations, the user is allowed to specify a preferred window size for the open window occupying the designated primary location (e.g., primary location 118). The enlarged size of the open window in the primary location can allow the user to view the content and user interface elements of the open window with ease, so that the user can interact with the open window without strain. In some implementations, the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations. However, the appearance of the windows in the secondary location need not be altered significantly otherwise, so users can still easily recognize the shrunken windows).
With respect to claim 3, which claim 2 is incorporated, Goossens discloses wherein the processor displays a plurality of the images at a plurality of stages of the display magnification on the screen (¶ [0089 and 0090]; Fig. 1B and Fig. 1C - The three dimensional browsable parade 124 includes graphical objects, each graphical object (e.g., windows 136, 138, 140, and 142) representing a corresponding open window existing in the desktop environment. Although the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window), spatial placement and movement of the window graphic objects are no longer restricted in a two-dimensional desktop plane substantially coplanar or parallel to the surface of the display screen 104. For example, as shown in FIG. 1B, the three-dimensional desktop space 134 can include a common ground plane on which each open window can stand. The common ground plane can extend horizontally across and into the three-dimensional desktop space 134. The common ground plane can provide a common baseline for neatly organizing the open windows in the three-dimensional space 134. The series of locations (e.g., primary location 118, and secondary locations 120a-b and 122) that the browsable parade of open windows advances through can be a curved path coming toward the front of the screen from the left, and after passing the center of the screen, the curved path can recede toward the back of the screen to the right), and displays the plurality of the images on the screen so as to have the length ratio being different in accordance with the stages of the display magnification (¶ [0098 and 0099]; wherein the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height. In some implementations, the user is allowed to specify a preferred window size for the open window occupying the designated primary location (e.g., primary location 118)).
With respect to claim 4, which claim 3 is incorporated, Goossens discloses wherein the processor displays a plurality of the images on the screen by gradually changing the display magnification (¶ [0099]; Fig. 1B and Fig. 1C - wherein the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations. However, the appearance of the windows in the secondary location need not be altered significantly otherwise, so users can still easily recognize the shrunken windows), and displays a plurality of the images on the screen such that the display magnification and the length ratio gradually change in accordance with a change of the display magnification (¶ [0098 and 0099]; wherein the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height. In some implementations, the user is allowed to specify a preferred window size for the open window occupying the designated primary location (e.g., primary location 118)).
With respect to claim 8, (drawn to a computer-readable storage medium) the proposed combination of Goossens in view of Lee, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable storage medium of claim 8, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 8. Further Goossens disclose a non-transitory computer-readable storage medium storing a program for causing a display device to perform processing to display an image on a screen (¶ [0176]; wherein one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. A computer program is a set of instructions that can be used, directly or indirectly, in a computer to perform a certain activity or bring about a certain result. A computer program can be written in any form of programming language (e.g., Objective-C, Java), including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment)).
With respect to claim 9, Goossens discloses a non-transitory computer-readable storage medium storing a program (¶ [0176]; wherein one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. A computer program is a set of instructions that can be used, directly or indirectly, in a computer to perform a certain activity or bring about a certain result. A computer program can be written in any form of programming language (e.g., Objective-C, Java), including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment)) for causing a display device (Fig. 9 – the architecture shown is for a mobile device (e.g., smart phone, electronic tablet, game device, etc.) and touch screen 946))  to perform processing to display an image on a screen (Fig. 1A to Fig. 1E – wherein the electronic apparatus that displays images), the processing comprising: 
a display magnification of the image (¶ [0098]; wherein the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height); and 
gradually changing an inclination rate at which the image is displayed in an inclined manner with respect to the screen (¶ [0089 and 0090]; Fig. 1B and Fig. 1C - The three dimensional browsable parade 124 includes graphical objects, each graphical object (e.g., windows 136, 138, 140, and 142) representing a corresponding open window existing in the desktop environment. Although the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window), spatial placement and movement of the window graphic objects are no longer restricted in a two-dimensional desktop plane substantially coplanar or parallel to the surface of the display screen 104), in accordance with the display magnification (¶ [0089, 0090 and 0098]; Fig. 1B and Fig. 1C; wherein he three-dimensional desktop 132 includes a three-dimensional desktop space 134, instead of a two-dimensional desktop plane 102. The three dimensional browsable parade 124 includes graphical objects, each graphical object (e.g., windows 136, 138, 140, and 142) representing a corresponding open window existing in the desktop environment. Although the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window) […] the three-dimensional desktop space 134 can include a common ground plane on which each open window can stand. The common ground plane can extend horizontally across and into the three-dimensional desktop space 134. The common ground plane can provide a common baseline for neatly organizing the open windows in the three-dimensional space 134. The series of locations (e.g., primary location 118, and secondary locations 120a-b and 122) that the browsable parade of open windows advances through can be a curved path coming toward the front of the screen from the left, and after passing the center of the screen, the curved path can recede toward the back of the screen to the right […] the open window entering the primary location is presented in an enlarged and frontal view. For example, the open window in the primary location (e.g., window 136) can have a height occupying 70% of the screen height. In some implementations, the user is allowed to specify a preferred window size for the open window occupying the designated primary location (e.g., primary location 118). The enlarged size of the open window in the primary location can allow the user to view the content and user interface elements of the open window with ease, so that the user can interact with the open window without strain).
However, Goossens fails to explicitly disclose magnification of the image in at least three stages in response to a zooming operation for zooming an area of the screen that includes the image, and obtain a size of the image after the zooming operation, and gradually change the display during the zooming operation and displaying the image at the inclination rate based on the size of the image after the zooming operation. 
(¶ [0074 – 0075]; Fig. 12A to Fig. 12C; wherein magnification of the image in at least three stages of zooming operation and based on the zooming operation changing the length of the image in X and Y direction), and
obtain a size of the image after the zooming operation (¶ [0058]; wherein If the width of the page is longer than the length of the page when the page is maximally enlarged, the coordinate presentation method opposite to the above case is used. If the page is displayed according to the entire screen without considering the aspect ratio of the original page and further discussed in ¶ [0066] with Fig. 10A to Fig. 10D; wherein If two touch points are moved at different velocities in one page, a screen is output while the page is enlarged or reduced and the left and right pages and the upper and lower information layers are increased or decreased. Referring to FIG. 10A, two touch points are selected in one page. Referring to FIG. 10B, two touch points are moved by different sizes in different directions. The size of the page, the sizes of the left and right pages, and the sizes of the upper and lower information display layers are changed according to the movement of the touch points), and 
gradually change the display during the zooming operation and displaying the image at the inclination rate based on the size of the image (¶ [0074]; Fig. 12A to 12C; wherein a screen output method upon touch of two points of individual pages according to an embodiment of the present invention. If two points of different pages are touched, the sizes of the pages interposed between both pages are equally divided and output on the screen. Referring to FIG. 12C, it is assumed that an n-th page and an m-th page are simultaneously touched. A distance between two pages may be defined as G=x1(m)-x2(n). If the number of pages between the n-th page and the m-th page is Num, (x2(n+i)', y2(n+1)')=(x2(n+1)+iG/num, y2(n+1)) is obtained and i may be increased from 1 to m-n-1. The pages interposed between the n-th page and the m-th page may be output as pages having the same width G) 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Goossens to magnification of the image in at least three stages in response to a zooming operation for zooming an area of the screen that includes the image, and obtain a size of the image after the zooming operation, and gradually change the display during the zooming operation and displaying the image at the inclination rate based on the size of the image after the zooming operation as taught by Lee since doing so would have predictably and advantageously possible to maximize the number of pieces of content displayed on a restricted screen by arranging content in a line. In addition, since a function for increasing or (see at least, Lee ¶ [0076 and 0077]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 5–7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2012/0131495 A1 Goossens et al. (hereinafter referred to as “Goossens”) in view US Patent Application Publication 2012/0293553 A1 Lee et al. (hereinafter referred to as “Lee”) as applied to claim 2 above, and further in view of US Patent Application Publication 2006/0220986 A1 Takabe et al. (hereinafter referred to as “Takabe”). 
Note that “Takabe” is provided by Applicant in the March 01, 2021 Information Disclosure Statement (IDS).
With respect to claim 5, which claim 2 is incorporated, neither Goossens nor Lee appears to explicitly disclose wherein assuming that a disposition interval of two of the adjacent images in the second direction is P, the processor changes an interval ratio being P/X in accordance with the display magnification.
However, Takabe, working in the same field of endeavor, recognizes this problem and teaches wherein assuming that a disposition interval of two of the adjacent images in the second direction is P, the processor changes an (¶ [0071-0073]; Fig. 3 and Fig. 4 – wherein when there is any operation of selecting some group instead of the operation of selecting a specific image, display processing is changed over to one with the time scale where the group of images is displayed. If, for example, the group 120 is selected in the state of display shown in FIG. 3, the display will be changed to one shown in FIG. 4. The display example in FIG. 4 has such a range of the time scale that at least the image 121 picked up first and the image 124 picked up latest in the group 120 are included appropriately. With a display state shown in FIG. 4, four frames of images 121 to 124 in the group 120 are each disposed in the vicinity of positions of the relevant date and time on the time scale, and in order and at intervals corresponding to the photographing time. In the example of FIG. 4, three frames of images 121, 123, and 124 among the four frames of images are displayed in a state of not overlapping with the image immediately ahead, and the overlapped image 122 has an overlapped area less than that in the display example in FIG. 3 to confirm the respective images from the display favorably, as a result, selection of image can be made easily. In addition, when a user desires to confirm the content of the image overlapped with the image immediately ahead as shown in FIGS. 3 and 4, the selected image may be displayed at another position on the screen in the reduced size. FIG. 5 shows a display example in this case. In this example, on the lower side of the time scale 101 disposed in almost the center of the screen 100 are displayed four frames of images 141, 142, 143, 144 in order and at intervals corresponding to the photographing date and time and in a reduced size. When operation of extracting an image 143 is made in this state, the same image as that is displayed as an image 143a on the upper side of the time scale 101 as shown in FIG. 5. With a display shown in FIG. 5, it is possible to confirm the content of any image still in the reduced size, even though the image is displayed as overlapped one on the time scale).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Goossens in view of Lee to apply wherein assuming that a disposition interval of two of the adjacent images in the second direction is P, the processor changes an interval ratio being P/X in accordance with the display magnification as taught by Takabe since doing so would have predictably and advantageously allows when each image disposed in the vicinity of the time axis overlaps with an display area of another image having an adjacent time on the time axis, only part not overlapped of a display area of each image is displayed. By doing so, a large number of images can simultaneously be displayed efficiently on one display screen (see at least Takabe, Abstract and ¶ [0015-0017]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 5 is incorporated, neither Goossens nor Lee appears to explicitly disclose wherein compared with the interval ratio at a time of the first one of the display magnification, the processor increases the interval ratio at a time of the second one of the display magnification.
However, Takabe, working in the same field of endeavor, recognizes this problem and teaches wherein compared with the interval ratio at a time of the first one of the display magnification, the processor increases the interval ratio at a time of the second one of the display magnification (¶ [0071 and 0072]; wherein when there is any operation of selecting some group instead of the operation of selecting a specific image, display processing is changed over to one with the time scale where the group of images is displayed. If, for example, the group 120 is selected in the state of display shown in FIG. 3, the display will be changed to one shown in FIG. 4. The display example in FIG. 4 has such a range of the time scale that at least the image 121 picked up first and the image 124 picked up latest in the group 120 are included appropriately. With a display state shown in FIG. 4, four frames of images 121 to 124 in the group 120 are each disposed in the vicinity of positions of the relevant date and time on the time scale, and in order and at intervals corresponding to the photographing time. In the example of FIG. 4, three frames of images 121, 123, and 124 among the four frames of images are displayed in a state of not overlapping with the image immediately ahead, and the overlapped image 122 has an overlapped area less than that in the display example in FIG. 3 to confirm the respective images from the display favorably, as a result, selection of image can be made easily).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Goossens in view of Lee to apply wherein compared with the interval ratio at a time of the first one of the display magnification, the processor increases the interval ratio at a time of the second one of the display magnification as taught by Takabe since doing so would have predictably and advantageously allows approximate date and time when each image is picked up or the like can be estimated from the position of each image displayed in order and at intervals along the time axis on the screen, and the desired image can easily be found out from the position on the time axis (see at least Takabe, Abstract and ¶ [0014]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 6 is incorporated, neither Goossens nor Lee appears to explicitly disclose wherein compared with a change amount of the length ratio in accordance with the display magnification, the processor increases a change amount of the interval ratio in accordance with the display magnification.
(¶ [0072]; Fig. 3 and Fig. 4 – wherein with a display state shown in FIG. 4, four frames of images 121 to 124 in the group 120 are each disposed in the vicinity of positions of the relevant date and time on the time scale, and in order and at intervals corresponding to the photographing time. In the example of FIG. 4, three frames of images 121, 123, and 124 among the four frames of images are displayed in a state of not overlapping with the image immediately ahead, and the overlapped image 122 has an overlapped area less than that in the display example in FIG. 3 to confirm the respective images from the display favorably, as a result, selection of image can be made easily).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Goossens in view of Lee to apply wherein compared with a change amount of the length ratio in accordance with the display magnification, the processor increases a change amount of the interval ratio in accordance with the display magnification as taught by Takabe since doing so would have predictably and advantageously allows approximate date and time when each image is picked up or the like (see at least Takabe, Abstract and ¶ [0014]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–9 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Chaudhri (2009/0002335)
Describes a methods and systems that improve the way media is played, sorted, modified, stored and cataloged on a portable media player are disclosed. One aspect relates to an image based browser that allows a user to navigate through and select images that are related to media items. 
Yamada (202100641198)
Describes specifying in an image group including a standard image having size of a standard size and a nonstandard image having size different from the standard size. An enlargement/reduction magnification is reduced with respect to the standard size and specifying display sizes of the standard image and the nonstandard image for the nonstandard image. The images including the standard image and the nonstandard image are displayed based on the specified display sizes. An image having size of a same size as size of a largest 

Describes when an image formation instruction for created document data is received, image data for a preview image corresponding to the document data is generated, the preview image based on the image data is displayed on a display, and an image is formed using data for image formation based on the image data for the preview image. 

Table 1
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672